                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-661-MOC-DCK

 J. ALEXANDER HEROY, Guardian ad Litem for )
 minor C.S; PATRICIA D. PANSA; and         )
 THOMAS P PANSA;                           )
                                           )
             Plaintiffs,                   )
                                           )
     v.                                    )                      ORDER
                                           )
 GASTON COUNTY BOARD OF EDUCATION;         )
 and NICHOLAS PATTERSON;                   )
                                           )
             Defendants.                   )
                                           )

       THIS MATTER IS BEFORE THE COURT on “Plaintiffs’ Motion For Leave To

Amend Complaint” (Document No. 21) filed January 27, 2020. This motion has been referred to

the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and is ripe for disposition.

Having carefully considered the motion, the record, and applicable authority, the undersigned will

grant the motion to amend and direct that “Defendants’ Motion For Partial Dismissal” (Document

No. 12) be denied as moot.

                                      STANDARD OF REVIEW

       Federal Rule of Civil Procedure 15 applies to the amendment of pleadings and allows a

party to amend once as a matter of course within 21 days after serving, or “if the pleading is one

to which a responsive pleading is required, 21 days after service of a responsive pleading or 21

days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed.R.Civ.P.

15(a)(1). Rule 15 further provides:

               (2) Other Amendments. In all other cases, a party may amend its
               pleading only with the opposing party's written consent or the court's
               leave. The court should freely give leave when justice so requires.
Fed.R.Civ.P. 15(a)(2).

       Under Rule 15, a “motion to amend should be denied only where it would be prejudicial,

there has been bad faith, or the amendment would be futile.” Nourison Rug Corporation v.

Parvizian, 535 F.3d 295, 298 (4th Cir. 2008) (citing HCMF Corp. v. Allen, 238 F.3d 273, 276-77

(4th Cir. 2001)); see also, Foman v. Davis, 371 U.S. 178, 182 (1962). However, “the grant or

denial of an opportunity to amend is within the discretion of the District Court.” Pittston Co. v.

U.S., 199 F.3d 694, 705 (4th Cir. 1999) (quoting Foman, 371 U.S. at 182).

                                           DISCUSSION

       Defendants removed Plaintiffs’ state court “Complaint” (Document No. 1-1) to this Court

on December 4, 2019. Defendants were then allowed an extension of time to respond to the

Complaint, an extension of time to respond to discovery requests, and leave to file excess pages.

See (Document Nos. 5, 7, and 10).

       “Defendants’ Answer . . . “ (Document No. 11) and “Defendants’ Motion For Partial

Dismissal . . . “ (Document No. 12) were filed on December 31, 2019. On January 10, 2020, the

parties filed a “Joint Stipulation Of Dismissal, Without Prejudice” (Document No. 15) agreeing to

dismiss Plaintiffs’ fourth and fifth causes of action. The Court issued a “Pretrial Order And Case

Management Plan” (Document No. 19) on January 16, 2020. The “…Case Management Plan”

includes the following deadlines: discovery – October 21, 2020; dispositive motions – November

20, 2020; and trial – April 19, 2021. (Document No. 19, p. 1).

       Soon after the motion for partial dismissal was fully briefed, and twenty-seven (27) days

after it was filed, Plaintiffs’ filed their “…Motion For Leave To Amend Complaint” (Document

No. 21). Plaintiffs seek to add additional factual allegations and a claim pursuant to 42 U.S.C. §

1983. (Document No. 21).


                                                2
       After considering the parties’ arguments for and against amendment, the undersigned is

not persuaded there is sufficient evidence of prejudice, bad faith, or futility to outweigh the

interests of justice that favor granting leave to amend; therefore, the undersigned will allow

Plaintiffs to file an Amended Complaint which supersedes the original Complaint. Plaintiffs may

revise the “…Proposed First Amended Complaint” (Document No. 21-1), taking into account the

latest filings and/or further developments in this case. Plaintiffs might also consider if their

proposed statement regarding jurisdiction is accurate and complete.

       In addition, the undersigned will direct that “Defendants’ Motion For Partial Dismissal”

(Document No. 12) be denied as moot. It is well settled that a timely-filed amended pleading

supersedes the original pleading, and that motions directed at superseded pleadings may be denied

as moot. Young v. City of Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001) (“The general rule ...

is that an amended pleading supersedes the original pleading, rendering the original pleading of

no effect.”); see also, Fawzy v. Wauquiez Boats SNC, 873 F.3d 451, 455 (4th Cir. 2017)

(“Because a properly filed amended complaint supersedes the original one and becomes the

operative complaint in the case, it renders the original complaint ‘of no effect.’”); Colin v. Marconi

Commerce Systems Employees’ Retirement Plan, 335 F.Supp.2d 590, 614 (M.D.N.C. 2004)

(“Earlier motions made by Defendants were filed prior to and have been rendered moot by

Plaintiffs’ filing of the Second Amended Complaint”); Brown v. Sikora and Associates, Inc., 311

Fed.Appx. 568, 572 (4th Cir. Apr. 16, 2008); and Atlantic Skanska, Inc. v. City of Charlotte, 3:07-

CV-266-FDW, 2007 WL 3224985 at *4 (W.D.N.C. Oct. 30, 2007).

       To the extent Defendants contend the Amended Complaint is deficient, this Order is

without prejudice to Defendants filing a renewed motion to dismiss the Amended Complaint, as

appropriate.



                                                  3
                                             CONCLUSION

        IT IS, THEREFORE, ORDERED that “Plaintiffs’ Motion For Leave To Amend

Complaint” (Document No. 21) is GRANTED.1 Plaintiffs shall file an Amended Complaint on

or before March 3, 2020.

        IT IS FURTHER ORDERED that “Defendants’ Motion For Partial Dismissal”

(Document No. 12) is DENIED AS MOOT.

        SO ORDERED.



                                      Signed: February 25, 2020




1
  The “Administrative Procedures Governing Filing and Service by Electronic Means,” revised January 1,
2018, at Part II, Section A, Paragraph 8, provide that: “If filing a document requires leave of the Court,
such as an amended complaint, the attorney shall attach the proposed document as an exhibit to the motion
according to the procedures in IV. If the Court grants the motion, the filer will be responsible for
electronically filing the document on the case docket.”


                                                    4
